THE PENNSYLVANIA LAND TITLE ASSOCIATION AND FIDELITY HOME ABSTRACT, INC., INDIVIDUALLY AND AS REPRESENTATIVES OF ALL OTHER INDIVIDUALS AND ENTITIES SIMILARLY SITUATED
v.
EAST STROUDSBURG AREA SCHOOL DISTRICT, DR. RACHEL R. HEATH IN HER CAPACITY AS SUPERINTENDENT OF THE EAST STROUDSBURG AREA SCHOOL DISTRICT, PLEASANT VALLEY SCHOOL DISTRICT, DR. FRANK A. PULLO IN HIS CAPACITY AS SUPERINTENDENT OF THE PLEASANT VALLEY SCHOOL DISTRICT, JUNE O'NEILL, IN HER CAPACITY AS THE CHESTNUTHILL TOWNSHIP TAX COLLECTOR, HELEN MACKES, IN HER CAPACITY AS THE ELDRED TOWNSHIP TAX COLLECTOR, CAROLYN MEINHART, IN HER CAPACITY AS THE POLK TOWNSHIP TAX COLLECTOR, JEANNE ALTEMOSE, IN HER CAPACITY AS THE ROSS TOWNSHIP TAX COLLECTOR, ALBERTA TALLADA, IN HER CAPACITY AS THE EAST STROUDSBURG BOROUGH TAX COLLECTOR, KATHY MOSHER KROLL, IN HER CAPACITY AS THE PRICE TOWNSHIP TAX COLLECTOR, DAWN ARNST, IN HER CAPACITY AS THE MIDDLE SMITHFIELD TAX COLLECTOR, SHARON GERBERICH, IN HER CAPACITY AS THE SMITHFIELD TOWNSHIP TAX COLLECTOR
PETITION OF: EAST STROUDSBURG AREA SCHOOL DISTRICT, PLEASANT VALLEY SCHOOL DISTRICT, DR. RACHEL R. HEATH AND DR. FRANK A. PULLO
No. 80 MAL 2007.
Supreme Court of Pennsylvania, Middle District.
August 17, 2007.

ORDER
PER CURIAM
AND NOW, this 17th day of August 2007, the Petition for Allowance of Appeal is DENIED.